The opinion of the court was delivered by
Kellogg, J.
We think that no question necessarily arises in this case in respect to the validity of the attachment of the hay in controversy, made on the original writ in favor of Powers, the execu*214tion creditor, against Eli Jewett, the execution debtor, because the creditor had just as good a right to levy his execution on the hay as he had to attach it on the original writ in the first instance. If there was such a taking of the property by the officer on the execution as would be sufficient for a good levy, it is immaterial whether this levy was made in continuation of the lien of the previous at. tachment, or not. The lien of the attachment would cease when the property was taken on the execution, and both the attachment and the levy were made on process in the same suit, and the lien which the attachment created could, under no circumstances, be treated as adverse to a lien on the same property acquired by the levy on the execution. The question is not between creditors holding adverse liens on property under successive attachments or levies, made by the same officer or by different officers, but stands on an entirely different footing. The material inquiry is whether the property was properly taken in execution. We think that the taking of such property in execution requires some distinct act or proceeding on the part of the officer to indicate his intention to pursue the property for the purpose of satisfying the execution. As against subsequent attachments, or a Iona fide purchaser, it would be necessary that the officer should take and maintain the actual possession or control of the property, or that he should leave a copy of the execution, with his return stating the levy, in the town clerk’s office in the town where the property is taken, — this being made by the statute, in the case of an attachment or levy on hay and certain other articles, equivalent to an actual possession of the property by the officer against all subsequent sales, attachments or executions. (Comp. Stat., p. 244, § 20 ; Gen. Stat., p. 292, § 25.) The defendant Guyer, who, as deputy sheriff, held the execution in favor of Powers against Eli Jewett for collection, after stating in his return on it a demand of the debtor of the amount due on, and required to be levied by it, and the debtor’s neglect to pay the same, further states as follows, viz : “ I lodged a true and attested copy of the original execution in the town clerk’s office in said town of Hyde Park, and I seized by virtue thereof seventeen tons and three hundred and fifty pounds of hay,” &e. The return is defective in omitting to state that a copy of the execution with the officer’s return of levy thereon *215was left in the town clerk’s office, and, on account of this defect in the return, no lien could be considered as created by the leaving of the copy in the town clerks office as against a subsequent sale, attachment, or execution within the meaning of the statute, nor could the debtor be made a trespasser for taking and disposing of the property without distinct notice from the officer of the taking of the property in execution. But notwithstanding the proceeding might be unavailing to create a valid lien on the property as a constructive notice of the levy, we think it was such an indication of the intention of the officer to pursue the property for the purpose of satisfying the execution as would justify him in advertising the property for sale, and that, as against the debtor in the execution, this was a sufficient taking of the property in execution to support the subsequent proceedings. Bucklin v. Crampton, 20 V. 261; Fletcher v. Cole, 26 Vt. 170. The debtor is the only person who can take advantage of an irregularity in the levy, as the plaintiff stands upon a prior title to the property. If there was any controversy in respect to the particular hay which was taken on the execution, it might be determined by extrinsic testimony. We regard the description in the officer’s return as being sufficient in this respect. In many cases it might be impossible to describe property otherwise than by a statement of quantity or number, and the same degree of certainty which would be sufficient by way of description of the property in a declaration in trover, trespass, or replevin, should be treated as a sufficient statement of the subject matter of the levy and sale in an officer’s return on an execution. The officer’s return is informal in not stating the town in which the levy was made except by inference ; but we think that, until the contrary appears, we ought to presume in favor of the regularity of the officer’s proceedings, that the property was levied on in the same town where it was advertised and sold. Beattie v. Robin, 2 Vt. 181; Drake v. Mooney, 31 Vt. 617. There would be no presumption to the contrary, in the absence of proof; and, independently of any presumption, it distinctly appeared from the evidence on the trial that the levy was made in the town where the property was advertised and sold.
The property was duly advertised by the officer for sale, but it is claimed that his adjournment of the sale was illegal. The statute *216provided that the property should be advertised and sold in the town where it was taken, and the officer was authorized to sell the hay taken on the execution, either at the place where it was kept by him or at the public place in the town at which his advertisement of the sale was set up, and it was further provided in the statute that the sale should be “at the time and place appointed.” Comp. Stat., p. 310, §§ 5, 6 ; Glen. Stat., p. 362, §§ 4, 5.) The property was taken by the officer in the town of Hydepark, and advertised to be sold at the inn of N. P. Keeler in that town, on the 4th November, 1861, at nine o’clock in the forenoon. At the time and place appointed for the sale by the advertisement, the sale was adjourned by the officer to be held at a place in the same town where the hay was then kept, which was also the same place where the hay was when it was taken on the execution. Was this adjournment of the sale legal? There is no power to adjourn a sale of property taken in execution conferred on the officer by any express provision of the statute, but we think that there are many cases in which the power must be implied as a matter of necessity. It might require several days to complete a sale, and no bidders might be present at the appointed time, and the character and situation of the property and the interests of the parties might require that the sale should be postponed. The authority of an officer to adjourn a sale in the exercise of a sound and reasonable discretion has been so long and so universally recognized in practice, that it ought not now to be questioned. And if the time appointed for the sale may be changed by the adjournment, there would seem to be no reason why the place of sale might not also be changed,- provided that it is changed to a place which the officer was authorized to appoint as the place for the sale in the first instance. No conceivable purpose of the statute is affected by such a change in the place, any more than it would be by a change in the time, appointed for the sale. In the absence of evidence to the contrary, the legal presumption is that the adjournment of the sale in this case was an open and public adjournment, made in good faith, and in the exercise of a sound and reasonable discretion. The place appointed for the sale by the adjournment was one which might lawfully have been appointed for the sale in the original notification of it, and we regard the adjournment as being a legal act on the part of *217the officer, notwithstanding it changed the place as well as the time originally appointed for the sale. Wood v. Doane, 20 Vt. 612; Drake v. Mooney, 31 Vt. 617.
The plaintiff claims that the county court erred in the instructions given to the jury in respect to the homestead exemption to which Eli Jewett, the execution debtor, was entitled in the premises on which the hay in controversy was cut. The question in respect to the application and effect of this homestead exemption arises and is to be determined under the original act of 1849, (Comp. Stat., p. 390, chap. 65,) as the hay was cut in the season of 1861, while that act was in force. The homestead law contained in the General Statutes now in force is an entirely new act in respect to the same subject matter, which supplies many of the defects of detail, and clears up or obviates many of the perplexities and difficulties, imputed to the former act, but it has no application in determining rights which accrued before it went into effect. By the act of 1849, the homestead of the execution debtor, consisting of the dwelling house occupied by him as a homestead, out-buildings, and lands appurtenant, to the value of five hundred dollars, and the yearly products thereof, were exempted from attachment and execution and provision was made for ascertaining and setting out the homestead and its annual products when levied on or taken in execution, if the exemption was claimed by the execution debtor. In both statutes, the house-keeper or head of a family entitled to the homestead exemption is allowed the right to designate and choose the part of his real estate from which it is to be taken, and to which it is to apply, if the election is made at the time of the levy of the execution, but no mode is provided in either statute for ascertaining and setting out the annual products of the homestead except in a case in which the debtor, at the time of the attachment or taking in execution, makes a claim that such products are the products of his homestead. It does not appear that there was any such claim made by the execution debtor when the hay which is the subject of this controversy was levied on and sold. If the plaintiff purchased grass from the debtor which was the product of the homestead to which the debtor was entitled, it would stand like any other property exempted from attachment and levy on execution; tad in the case of such property, no change of posses-; *218sion is necessary on the sale of it to protect it from attachment by the creditors of the vendor. Foster v. McGregor et al., 11 Vt. 595. The homestead exemption has been repeatedly recognized in this court as being humane in its character, and the statute should receive a liberal construction in view of the objects aimed at by it. True v. Morrill, 28 Vt. 674; McClary et al. v. Bixby, Adm’r, et al., 36 Vt. 254. The exemption of the annual products of the homestead from attachment and execution is as distinctly and absolutely declared in the statute as is the exemption of the homestead itself, and it was intended as a substantial privilege or benefit to the person on whom it was conferred. It applies to the products of the homestead alone and not to an equivalent in kind, quantity, or value in the products of some other parcel of land; and whenever a claim is made by the debtor that personal estate attached or taken in execution, or any part thereof, is the produce of his homestead, the limits of the homestead are to be ascertained and determined by appraisers as a necessary preliminary to the decision of the claim. (Comp. Stat., p. 391, § 3.) The plaintiff, who is a purchaser from the execution debtor, has a right to insist that the question in respect to what should be considered as coming within the exemption should be determined on the same principles which would be applicable to it if it were a question between the attaching creditor and the debtor. He cannot be considered as waiving or losing any right, or as being estopped from asserting his claim, by reason of the neglect of the debtor to make a claim which he might have made in respect to the property, because no laches can be imputed to him. He was not a party to the execution or to the proceedings under it, and it is his right now to claim that the hay which he purchased of the debtor was the product of land which, on proper proceedings, would have' been set out to thS debtor as a homestead, and that, as such, it was exempted from attachment and levy on execution as the debtor’s property. In deciding upon this claim, when made by the plaintiff on the trial, the attention of the jury .should have been directed to the same inquiries which would have been made by appraisers if'the debtor had made the same claim when the property was taken in execution ; and those inquiries would have been, what should be considered as the limits or boundaries of the debtor’s homestead right, *219ancl whether the property levied, on, or any part of it, was the product of the land situated within those limits. The county court charged the jury that the debtor was entitled to all the products of a homestead of the value of five hundred dollars, to consist of the house and out-buildings and land occupied by him in connection therewith; that he had a right to sell the standing gra,on the homestead, and that though the plaintiff, after cutting it, left it in the debtor’s possession, still the purchase by the plaintiff would be valid as against the debtor’s creditors without any change of possession ; and that, as no homestead had been marked out or claimed separately by the debtor, and nothing had been done to indicate what was, and what was not the homestead, it would be the duty of the jury, in estimating the homestead and its products to which the debtor was entitled, to allow him a homestead ^on such part of the land connected with the buildings as he would be likely to choose, and such as woqjd be most conducive to his comfort, convenience and profit, and such a piece as would by itself be fully worth five hundred dollars in cash. We regard this part of the charge as being a sound and just exposition of the law in respect to the right of the debtor in the homestead and its products ; but the court further instructed the jury, in substance, that if they found that the debtor had in fact received an amount of products for his own use from his other land, out of which the homestead would be taken, equivalent to that which would have grown on such homestead if actually set out, they need not go into the inquiry whether, in setting out a reasonable homestead, its boundaries would include the land on which the hay in question was cut; but that if the grass cut by the debtor on his other land did not amount to as much as would be equivalent to the product of his homestead, then the plaintiff would be entitled to recover for so much of the hay cut on the homestead as would be necessary to make up the deficiency in the amount which the debtor was entitled to havé exempted. This was in effect an instruction to the jury that the debtor should not be treated as entitled to the products of the homestead if he had received an equivalent from other portions of his possessions. We regard the statute as exempting the products of the homestead from attachment and execution absolutely and without any qualification or exception; and, with this impress *220sion in respect to the character of the exemption, we think that this part of the charge was wrong. However just the rule which it lays down may he in its application to such cases, we do not find it in the text of the statute, and we do not regard it as falling within any reasonable interpretation of the plain and intelligible terms on which the statute declares the exemption. Under the whole charge of the court the jury might have found that all of the hay now in controversy was cut within the limits of the land which they would have treated as being the debtor’s homestead; and yet, if they found that the debtor had received an equivalent amount of products from his other land, they would not have been at liberty, even in that case, to treat this hay as being the product of the homestead. In other words, the jury, under the charge of the court, might have found that this hay was in fact the product of the debtor’s homestead, but that, by legal implication and construction, it should be treated as being the product of some other portion of the debtor’s possessions.
Judgment of the county court for the defendant reversed, and a new trial granted.